DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  The program of the non-transitory computer readable medium should be executed by the processor of the computer  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (hereinafter “Tu”), US Pub. No. 2016/0018872, in view of Whitney et al. (hereinafter “Whitney”), US Pub. No. 2015/0185837.
Regarding claim 1, Tu teaches an information processing apparatus (fig. 3), comprising: a signal generation unit configured to process an output of a sensor attached to a detection target, detect a position and a motion of a body part of a user who wears the detection target from a state change of the detection target (figs. 1A, 1B, 2A, 4), and generate a trigger signal at 
Tu fails to explicitly teach wherein the signal generation unit is further configured to determine different standards for generating the trigger signal based on different detected positions of the body part of the user before the motion of the body part of the user is detected, and wherein the signal generation unit, the first determination unit, and the second determination unit are implemented via at least one processor.
However, in the same field of endeavor, Whitney teaches a gesture-based waking system for wearable devices including generating a trigger signal based on different detected body positons of the body part before motion of the body part of the user is detected implemented by a processing (see figs. 3, 4 and 7).

Regarding claim 2, Tu teaches wherein the first determination unit and the second determination unit determine, on a basis of a mode of the motion of the user, whether a corresponding gesture candidate exists or not from among a plurality of gesture candidates set in advance (fig. 2A, applications processor 204, wake control logic 230, gesture classifier 234, activity classifier 232).
Regarding claim 3, Tu teaches wherein the first determination unit is further configured to execute a first determination unit executes a first determination process of specifying a gesture candidate corresponding to the mode of the motion of the user from among the plurality of gesture candidates, and output the determination impossibility signal in a case where specifying the gesture candidate is impossible (fig. 2B, motion sensor 260, motion processing unit 258; fig. 4, block 410, 428).
Regarding claim 4, Tu teaches wherein the second determination process of specifying a gesture candidate having a highest correlation with the mode of the motion of the user from among the plurality of gesture candidates (fig. 2A, 2B, wake control logic 230, motion processing unit 258).
Regarding claim 5, Tu teaches further comprising a setting unit configured to set the plurality of gesture candidates, wherein the signal generation unit is further configured to 
Regarding claim 6, Tu teaches wherein the body part of the user includes an arm of the user who wears the detection target, and wherein the first determination unit and the second determination unit are each further configured to specify any one of a raising operation, a lowering operation, a twisting operation, or a shaking operation based on the detected motion of the arm of the user (fig. 2B, motion processing unit 248; fig. 4, raise gesture).
Regarding claim 7, Tu teaches wherein the first determination unit and the second determination unit are brought into hibernation again after the state change of the detection target is determined ([0011, 0038, 0041]).
Regarding claim 8, Tu teaches further comprising a buffer memory capable of chronologically storing the output of the sensor unit, wherein the buffer memory is implemented via at least one non-transitory computer-readable storage medium ([0065], fig. 7).
Regarding claim 9, Tu teaches wherein the signal generation unit generates the trigger signal at a time when the state change is detected relating to a posture of the detection target (fig. 4).
Regarding claim 10, Tu teaches wherein the second determination unit involves power consumption higher than that of the first determination unit ([0101]).

Regarding claim 12, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 13, it is a computer readable medium of claim 1 is rejected on the same grounds presented above.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622